IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                      June 9, 2008 Session

                  EMILY N. WILLIAMS v. CHARLES CLIBURN

                       Appeal from the Circuit Court for Wilson County
                              No. 14748    John Wooten, Judge



                   No. M2007-01763-COA-R3-CV - Filed December 1, 2008



        Plaintiff appeals the dismissal of her personal injury action as barred by the savings statute,
Tenn. Code Ann. § 28-1-105. The trial court measured the period for refiling the action from the
date of entry of an Order of Non-Suit which had been sent to the court by facsimile rather than from
the date of entry of the hard copy of the order. We find that the trial court correctly held that the
operative date for purposes of the Tennessee savings statute was the date of entry of the first order
received and signed by the court, but that Plaintiff was not given notice of entry of the order, as his
counsel had requested. Consequently, we reverse the trial court’s dismissal of this action and
remand for further proceedings.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                        Remanded

RICHARD H. DINKINS, J., delivered the opinion of the court, in which FRANK G. CLEMENT , JR. and
ANDY D. BENNETT , JJ., joined.

David R. Howard, Gallatin, Tennessee, for the appellant, Emily N. Williams.

M. Allen Ehmling, Gallatin, Tennessee, for the appellee, Charles A. Cliburn.
                                            MEMORANDUM OPINION1

        Plaintiff was involved in an automobile accident in Wilson County, Tennessee, on December
4, 2004. She subsequently filed suit against Defendant in Wilson County General Session Court on
December 2, 2005; trial was set for January 27, 2006. On January 21, 2006, the judge of the General
Sessions Court signed an order, which had been sent by facsimile copy to the clerk, allowing
Plaintiff to take a voluntary non-suit of her action; the order was entered by the clerk on January 23,
2006. On January 27, 2006, the General Sessions Court judge signed the original order allowing
Plaintiff’s non-suit, which had been sent by mail; this order was entered on January 30, 2006. After
entry, counsel for Plaintiff received a copy of the order which had been entered on January 30.
Although “Notice of Entry Requested” was prominently stated on the order sent by facsimile, the
Plaintiff never received notice from the clerk that the order was entered on January 23, 2006; only
that the order was entered on January 30, 2006.

         On January 26, 2007, Plaintiff filed an action in Wilson County Circuit Court against
Defendant seeking to recover damages for the December 4, 2004, accident. Defendant filed a motion
to dismiss, asserting that the action was barred by the one-year statute of limitations. He asserted
that the time for refiling the action began “either on January 21 or 23, 2006, pending [sic] on whether
the Court begins the calculation time from the date the Judge signed the Order or the date the Order
is filed with the Clerk.”

       At a hearing on a related motion on April 23, 2007,2 it was discovered that the court had
entered both the order granting Plaintiff’s non-suit which had been sent by facsimile transmission
and the order which had been sent by regular mail and that counsel for Plaintiff had only been
furnished a signed copy of the order which had been mailed, bearing an entry date of January 30,
2006.

        On July 6, 2007, the Circuit Court entered an order dismissing the action as barred by the
statute of limitations. In so doing, the court held that Ms. Williams non-suited the General Sessions
Court case on either January 21, 2006 (the date of the judge’s signature on the order) or January 23



         1
             Tenn. R. Ct. App. 10 states:

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
         the actions of the trial court by memorandum opinion when a formal opinion would have no
         precedential value. W hen a case is decided by memorandum opinion it shall be designated
         “MEMORANDUM O PINION,” shall not be published, and shall not be cited or relied on for any
         reason in any unrelated case.

         2
             Defendant’s motion to dismiss had been granted on March 12; however, Plaintiff’s counsel had not been
served a copy of the motion and, consequently, filed a motion under Rule 60.02 to set the dismissal aside. A hearing on
the Rule 60.02 motion was held on April 23 and, upon discovery of the fact that two orders had been signed and entered,
the hearing on Plaintiff’s motion was continued. At the resumed hearing on June 25, 2007, the trial court granted
Plaintiff’s motion to set aside the prior dismissal and proceeded to address anew Defendant’s motion to dismiss.

                                                          -2-
(the date of entry of the order); consequently, suit had to be re-filed by January 24, 2007, to receive
the benefit of the savings statute. This appeal ensued.

                                         STANDARD OF REVIEW

        There are no factual disputes presented; rather, the resolution of the issue involves the
interpretation of the savings statute, Tenn. Code Ann. § 28-1-105 and its application to the facts of
this case. As such, it is a question of law, which we review de novo without the Tenn. R. App.
P.13(d) presumption of correctness on appeal of the trial court’s resolution. Memphis Publ’g Co.
v. Cherokee Children & Family Servs., Inc., 87 S.W.3d 67, 74 (Tenn. 2002); Waller v. Bryan, 16
S.W.3d 770, 773 (Tenn. Ct. App. 1999); King v. Pope, 91 S.W.3d 314, 318 (Tenn. 2002).

                                                  ANALYSIS

        As a preliminary matter, we hold, as in Stewart v. Cottrell, 255 S.W.3d 582 (Tenn. Ct. App.
2007), that the principles of Rule 41, Tenn. R. Civ. P., are applicable to this case which was
originally filed in the General Sessions Court for Wilson County. Under Rule 41.01(1) a plaintiff
is given an absolute right to voluntarily dismiss an action without prejudice. In order to become
effective, and the time for re-filing the action to begin, the order of non-suit must be signed by the
court and entered by the clerk. Tenn. R. Civ. P.41.01(3); see also Stewart, supra.

          Once the order granting the non-suit has been duly entered by the clerk, the savings statute,
Tenn. Code Ann. § 28-1-105, allows that the plaintiff may commence a new action within one year.
If suit is not filed within that one year period, the plaintiff loses “the same substantive and procedural
benefits that were available to the plaintiff in the first action.” Cronin v. Howe, 906 S.W.2d 910,
913 (Tenn. 1995) (citing Dukes v. Montgomery Cty. Nursing Home, 639 S.W.2d 910, 913 (Tenn.
1982)). Thus, as noted by the court in Stewart, “the commencement of that one-year time period is
critical.” 255 S.W.3d at 585. The savings statute is remedial and is to be “liberally construed in
furtherance of its purpose and in order to bring cases within its spirit and fair intention.” Cronin, 906
S.W.2d at 913.

        The order granting Defendant’s motion recites that “the Plaintiff entered a voluntary non-suit
in the General Sessions Court for Wilson County, by faxing a copy of the Order of Non-Suit to the
General Sessions Judge, a practice generally allowed by said Court, and that said Order, was signed
by said Judge on January 21, 2006.”3 Plaintiff does not dispute that, unlike the Circuit, Chancery
and Criminal courts, facsimile filings are accepted by the General Sessions Court. See Rule 5.02,
Fifteenth Judicial District Local Rules of Practice. Inasmuch as the first order was submitted to the
court in accordance with the rules and procedures of the court and thereafter signed by the judge and
duly entered by the clerk, there is no basis upon which to hold that its date of entry is not the
operative date for purposes of the one year period to refile the action.



        3
            This order was entered by the Clerk on January 23, 2006.

                                                        -3-
        The record reflects, however, that, despite Plaintiff’s counsel’s request, he was not given
notice of entry of the first filed order but, rather, only received notice of the entry of the second
order. The suit was filed within the one year period, measured from the date of entry of the second
order. Plaintiff was entitled to rely upon the date of entry of the order which she had been furnished
by the clerk and the error in this case was the clerk’s, not Plaintiff’s. Mindful that Tenn. R. Civ. P.
60.02 allows the court to grant relief to a party from the consequences of mistakes and “any other
reason justifying relief from the operation of the judgment,” the clerk’s mistake justifies the granting
of relief to Plaintiff.

                                          CONCLUSION

      For the foregoing reasons, the judgment of the Circuit Court is REVERSED and the case
remanded for further proceedings in accordance with this opinion.

       Costs are assessed to Defendant, for which execution may issue if necessary.



                                                        ___________________________________
                                                        RICHARD H. DINKINS, JUDGE




                                                  -4-